Andrews, Judge,
concurring in part and dissenting in part.
While I concur fully in Division 1 of the majority opinion, I must respectfully dissent as to Division 2 because I do not believe the objected-to reference placed the defendant’s character in issue. Richardson v. State, 199 Ga. App. 10, 12 (403 SE2d 877) (1991) (Andrews, J., dissenting). Even if it could be said to have done so, I do not believe the statement merited a mistrial.
While defendant did not tell the officer, as erroneously stated by the prosecutor in the closing argument, that his license was suspended, he did say that he did not have a driver’s license. The majority’s assumption that the only reason for suspending or revoking a driver’s license relates to criminal wrongdoing is inaccurate. A person may be incapacitated by reason of disease, mental or physical disability to a degree making them incompetent to drive without any criminal connotations. OCGA § 40-5-57 (a) (2). (Now codified as OCGA § 40-5-59 (b), effective Jan. 1, 1991.)
There was no “placing in evidence” of the character of the accused since the incorrect statement was made as a part of the prosecutor’s closing argument, which, as the jury was correctly instructed, is not evidence. The only violation would have been of OCGA § 17-8-75. As acknowledged by defendant, there was no objection made which would have necessitated a rebuke of counsel and instructions to the jury. He instead sought to have a mistrial granted and contends here that failure to grant it was an abuse of discretion. As ackowledged by the majority, both the court and the prosecutor were under the misimpression that “suspension” had been mentioned in evidence.
In addition, even if suspension of a license had been in evidence, there was nothing to indicate that the reason for suspension, if a result of a criminal prosecution, was anything other than an ordinary misdeameanor traffic violation, not resulting in imprisonment upon conviction or involving “moral turpitude,” as required to place one’s character in evidence. Jones v. State, 257 Ga. 753, 755 (1) (363 SE2d 529) (1988); Franklin v. State, 251 Ga. 77, 81 (303 SE2d 22) (1983); Giles v. State, 71 Ga. App. 736, 740 (c) (32 SE2d 111) (1944).
I do not believe the statement was so prejudicial as to require a *270mistrial. Stanley v. State, 250 Ga. 3, 4 (2) (295 SE2d 315) (1982); Garner v. State, 199 Ga. App. 468 (405 SE2d 299) (1991).
Decided October 9, 1991
Reconsideration denied December 17, 1991.
Warren A. Sellers, John A. Beall IV, for appellant.
Robert E. Keller, District Attorney, Tracy G. Gladden, Assistant District Attorney, for appellee.